DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/14/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
It is noted that JP 2017-215170 A is not provided in English. 
The information disclosure statement filed 6/14/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL documents are illegible. 
Specification
The disclosure is objected to because of the following informalities: because the specification does not reflect the current status of all related applications.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim is directed to a negative limitation stating what the cap layer does not include.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. MPEP 2173.05(i) Negative Limitations.
There is no support for the negative limitation provided for in the instant specification (nor parent application 15/914,701). 
Furthermore, it is noted that the claims employ “open” language as indicated by the transitional phrase, “comprising”. 
Furthermore, there is no support for the fixed electrode 32 being located on a second structure as provided for in claim 37. The specification and drawings only provide for fixed electrode on the bottom (10). 
Furthermore, there is no description of the respective units of claim 39 functioning as claimed. See for example paragraph 0033 of the publication. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that claim 21 recites “a fixed electrode”. However, the claim does not provide any relative basis as to what is structurally meant by “fixed”. The fixed electrode  (presumptively, disclosed electrode 32) is not claimed as being attached/fixed to and immovable relative to anything. 
It is noted that the term “first structure” is relatively broad and is not defined as being any specific structure. However, it is presumed that the first structure is directed to the disclosed “film structure 20” as disclosed in paragraph [0020] and Figures 1 and 2 of the publication. However, if applicant intends for such, then it is suggested that the claims be amended to clearly recite such. 
It is noted that term “covers” does not provide for nor require any clear definitive structural connection between the first structure and fixed electrode.  (See claims 21 and 31). 
It is noted that the term “on” in claim 1 does specify where on the sensitive layer the cap layer is located. 
Is noted that the phrases “disposed between”, “provided between”, etc. do not require any structurally connectivity/contact because an object, material, substance, can be located between multiple other objects and/or materials without being structurally connected to/in contact with those objects/materials such as recited as being located between. See claims 21, 23, 31, and 39). 
Furthermore, the “when” clause (in claims 21 and 38) is directed to condition that is never required to occur. No gas is positively claimed as an element of the invention. The recited gas is a material intended/can be worked upon.
	The claims are directed to an apparatus not a process of use. There is no requirement that the sensitive layer ever be used in any process at all, including in a process in which it is exposed to and absorbs any gas. 
	It is noted that the first gas mentioned in the claim is not a structural element of the claimed apparatus. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The broad, unclaimed, and unspecified gas is a material intended/can be used with (worked upon) the claimed apparatus.
In claim 21, it is presumed that the conditional clause, is intended to be directed to establishing that the first (film) structure is deformable; the ability of the film structure to deform if/upon the condition of the “when” clause occurring.  
As to claim 21, it is presumed that the non-metal element is directed to silicon, phosphorus, or boron (which is disclosed in the specification). There is no support for any other non-metals. However, it is noted the claim as drafted is not limited to such.
As to claim 24, it is presumed “being changeable in accordance with deformation of the first structure” means that the movable electrode is connected to the first structure, therefore, it moves along with the first structure, if such is ever deformed. 
As to claim 26, it is noted that as stated above, there is no requirement for the apparatus to be used with, exposed to any gas nor anything else. Therefore, the “brings about catalysis…” clauses are directed to possible, intended, and/or conditional occurrences/results. There is no requirement that any step of catalysis ever occur nor the cap layer and amorphous material (of the sensitive layer) ever be exposed to any hydrogen molecule for the possibility of such stated result of catalysis, dissociation of a hydrogen molecule occurring. If the metal is palladium (Pd), platinum (Pt) or gold (Au), the metal inherently has such a ability/property.  
	It is noted that the term “element” employed in claim 26 is relatively broad. It is presumed that the term “element” is referencing the metal element.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, it is unclear what is structurally required of the electrode for it to be considered as fixed. See remarks above.  According to the specification and drawings, the fixed electrode 32 is attached to on a top surface of a bottom structure 10. However, there is no such bottom structure positively claimed as element of the invention. Therefore, it is unclear how one can have a “fixed electrode” as an element of the invention without requiring a bottom structure 10. It is noted that further claimed structures are require the existence/presence of the bottom structure 10 for such further claimed structures to exist. It is unclear how the invention as claimed in claims 21-39 can exist without the bottom structure 10 being an element of the invention to which the fixed electrode is attached. If applicant disagrees, it is hereby requested that applicant provide for where such an apparatus as claimed is described and illustrated in the originally filed application.    
	As to claim 21, it is unclear what is structurally meant by the phrase “apart from”. Clarification is requested. 
	It is unclear what is structurally meant by the term “covers” employed in claims 21 and 31, because the term does not provide for nor require any structurally connectivity. It is noted that a structure can cover another structure without there being any structural connectivity required between the cover and that which it is considered as covering. It is unclear what is the structural nexus/connectivity of the fixed electrode and first structure. A list structures that are not connected do not define a single apparatus/sensor. The claim is not consistent with the specification nor drawings because the sensor as disclosed in the specification/drawings is defined by structural elements that are actually structurally connected to define a single apparatus. 
The term "sensitive" in claims 21, 23, 25, 36, and 38 is a relative term which renders the claim indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what is structurally required of the layer for it to be considered as “sensitive”. What may considered as sensitive to one person may not be considered as such to another and vice versa.
As to claim 21, 23, 31, and 39, it is unclear what is structurally meant by the phrases “disposed between”, “provided between”, etc. because such phrases do not require any structurally connectivity/contact between the positively claimed structural elements. See also remarks above. 
As to claim 24, the term “facing” does not provide for any specific structural relationship. It is unclear what is structurally required/considered as being “facing” because the claim nor specification structurally defines such term. However, if any portion of the moveable electrode is determined as being directed towards, exposed to, etc. any portion of the fixed electrode, this is considered as satisfying the limitation of the “facing” phrase.  See also “faces” in claim 25. 
As to claim 25, it is unclear what is structural meant by and structurally required of the sensitive layer as indicated by the phrase,  “functions as a movable electrode”. If applicant is attempting establish that the sensitive layer is movable relative something and actually is an electrode, then the claim should clearly state such. 
It is noted that the specification does not describe nor do the drawing illustrate that the sensitive layer 23 being present without any other layer being present between the sensitive layer 23 nor any openings in such in-between layers such that as sensitive layer 23 (nor any portion of such sensitive layer) is exposed to (facing) the fixed electrode 32 that is on a top surface of the bottom structure 10 (not claimed). Therefore, as stated above it is unclear what is structurally required, constitutes, and is considered as “facing” as recited in claim 25. The sensitive layer is not nor comprises the movable electrode 31. Therefore, it is unclear what is structurally required and structurally meant by the “functions as…” clause in claim 25.  Clarification is requested.  See also remarks above.
As to claim 26, it is unclear what is meant by the phrase “the metal element includes an element” because it is unclear if the metal element is a single element or comprises a further element. Based upon paragraphs 0026-27 of the publication the single metal is palladium (Pd), platinum (Pt) or gold (Au). It is noted that none of such metals are claimed as comprising any further element. Therefore, it is unclear how the metal element can/does include a further element as claimed. Any equivalent structure comprising palladium (Pd), platinum (Pt) or gold (Au) is presumed to be inherently be capable of the same property recited in claim 26.
It is unclear how claim 29 further structurally limits the invention because it is noted that claim 28 previously provides for a list of alternatives of the metal element. Therefore, it is unclear if the further metals of claim 29 are meant to replace the group of alternatives of claim 28 or be in addition to the group of alternative metals of claim 28. Furthermore, it is noted that gold  (AU) has been previously provided for in claim 28.
It is unclear how claim 30 further structurally limits the invention because it is directed to the first gas, which is not a structural element of the claimed invention.
Claim 32 recites the limitation "the base layer".  There is insufficient antecedent basis for this limitation in the claim.
  As to claim 35, it is unclear what is the structural nexus, connectivity of each of the layers relative to each other. 
As to claim 37, it is unclear what is the structural nexus, connectivity of the second structure the first structure. Furthermore, it is noted that the second structure is not limited to any specific structure. Furthermore, it is unclear what structure disclosed in the specification and drawings is considered as the second structure. 
As to claim 39, it is unclear what is the structural connectivity of the capacitance detection unit relative to the gas concentration calculation unit and the prior positively claims structures of claim 21 because the claim as drafted does not the respective units to be connected to each other and to any other prior claimed structural element. Furthermore, it is noted that the claim is not consistent with the specification which states: “The detection unit 200 includes a capacitance detection unit 210 which detects the capacitance of the variable capacitor 100, and a gas concentration calculation unit 220 which calculates the concentration of gas (hydrogen gas) based on the capacitance detected by the capacitance detection unit 210. It is possible to calculate the concentration of gas (hydrogen gas) by the gas concentration calculation unit 220 by obtaining the relationship between the capacitance of the variable capacitor 100 and the concentration of gas (hydrogen gas) in advance.” The capacitance detection unit does not detect a capacitance between the fixed electrode and movable electrode as claimed. 
Claim 39 recites the limitation “the movable electrode” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the bottom surface 10 being present as an element of the invention, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The specification, while being enabling for an apparatus that is defined by the presence of a bottom structure 10, does not reasonably provide enablement for an apparatus comprising the elements as provided for in claims 21-39 because a number of the claimed structural elements are defined by and/or dependent upon the presence of a bottom structure 10.  There is no indication nor description of an apparatus as claimed without the bottom structure 10 being present, an element of the apparatus. See remarks/explanations above. Furthermore, it is noted that there no description/illustration of the apparatus absent an intermediate (adhesion) layer 22 and base layer 21 as provided for in claim 21.  Therefore, it is unclear how the invention of claim 21 can exist as claimed and function as intended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus existing absent a bottom structure 10 and the further specified layers being absent as provided for/indicated by  the “facing” clause; element(s) of the cap layer and metal, amorphous material (of the sensitive layer); the fixed electrode on a second structure; and a sensor comprising the respective units of claim 39 and elements of claim 21 (Figure 3 is not a sensor) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 24-26, 28-30, 36, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ikehashi et al., US 10,281,444.
Ikehashi  discloses a gas detection device. The device comprises a substrate 10, a fixed electrode 41 attached on the substrate 10; a moveable/deformable first structure 20 in response to absorbing gas that can include a hydrogen absorption material 22 (sensitive layer) and a cap layer 21 (figure 1A-B) (can include a metal and not a non-metal column 4, lines 40-52)  or 23 (Figure 6, 14) on the sensitive layer 22; , and  a cavity 30 is between the substrate 10 and first structure 20 (see figures and descriptions thereof, for example column 4). The material of the hydrogen absorption material film 22 is preferably selected from palladium (Pd), an alloy containing palladium (Pd), an alloy containing titanium (Ti), and an alloy containing lanthanum (La). (claims 1, 4, and 9-10; column 4, lines 54-60).
As to claim 24-25, the device comprises a movable electrode on the film structure 20 and that faces the fixed electrode. (Figures 14-15).
As to claims 26, 28-29, the cap film layer 23 can comprise a silicon nitride film (SiN film), a gold film (Au film), a platinum film (Pt film), or the like. (column 6, lines 53-55). 
As to claim 39, the sensor includes a capacitance detection unit 210 and a gas concentration calculation unit 220. (Figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi et al., US 10,281,444 as applied above.
Ikehashi does specify that the amorphous material is metallic glass.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
However, the reference discloses the use of metallic materials and various Si compounds. 
It would have been with in the predictability knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the amorphous material may comprise the various metals in the form of metallic glass. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi; Yumi; Hayashi; Yumi et al.; Ikehashi; Tamio et al.; WEI; Na et al.; HAYASHI; Yumi; ARAKI; Takashi et al.; AKASAKA; Shunsuke; LOZADA; Marcelo et al.; SUGIURA; Kei et al.; AKASAKA; Shunsuke; Ota; Nobuhiro; Nadanami; Norihiko et al.; Hasei, Masaharu  et al.; KATO, NOBUHIDE  et al.; Nadanami; Norihiko et al.; and Kato; Nobuhide et al. disclose gas sensors. 

                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798